                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT
                                                                    DATE FILED: 11/26/2019
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 AFERDITA COLLAKU,                                              :
                                                                :
                                              Petitioner,       :
                                                                :       18-CV-4054 (VEC)
                            -against-                           :
                                                                :       MEMORANDUM
 TEMCO SERVICE INDUSTRIES, INC.,                                :     OPINION AND ORDER
                                                                :
                                              Respondent. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Petitioner Aferdita Collaku (“Collaku”) seeks to vacate an arbitration award dismissing

her employment discrimination and retaliation claims against Respondent Temco Service

Industries, Inc. (“Temco”). Temco has cross-petitioned to confirm the award. Collaku argues

that the arbitrator violated Section 301 of the Labor Management Relations Act (“LMRA”) by

failing to issue a final ruling on Collaku’s discrimination claim. Although the award’s

conclusion could have been clearer about what claims the arbitrator had adjudicated, the Court

finds that the arbitrator did reach a final ruling on Collaku’s discrimination claim. The fact that

the award is not a model of clarity does not warrant vacatur. The Court therefore denies the

petition and confirms the award.

                                              BACKGROUND

        Collaku first filed her retaliation and discrimination claims against Temco in New York

State Supreme Court; in response to a motion to compel arbitration, the parties agreed to stay the

Supreme Court action and to arbitrate her claim pursuant to the collective-bargaining agreement

(“CBA”) between Temco and Collaku’s union. Verified Pet’n (Dkt. 5, Ex. 2) ¶¶ 13−16; see




                                                   Page 1 of 7
Agreement (Dkt. 5, Ex. 12) at 15–20. The arbitrator entered an award in January 2018. Opinion

and Award (“Award”) (Dkt. 5, Ex. 4) at 17.

        In the arbitration, Collaku alleged that while she was working for Temco one of her

coworkers, Rexhep Shtylla, harassed her based on her gender. Am. Pet’n (Dkt. 28) ¶ 34.

Collaku also alleged that her supervisors at Temco never responded to her frequent complaints

about Shtylla’s behavior. Award at 8. The conflict between Collaku and Shtylla culminated in a

physical fight, which each asserted the other started. Id. at 3–4. After this incident, Collaku’s

supervisors terminated her, which Collaku alleged was retaliation for her earlier complaints. Id.

at 9.

        Collaku asserted two claims in the arbitration: (1) a gender discrimination claim under

the New York City Human Rights Law (“NYCHRL”) based on Shtylla’s harassing comments,

Temco’s non-responsiveness to Collaku’s complaints, and her termination; and (2) a retaliation

claim under the NYCHRL arising from her termination. 1 Pet’r’s Br. (Dkt. 30) at 8–12. Citing

inconsistencies in Collaku’s account and weak corroborating witness testimony, the arbitrator

ruled against Collaku, finding that her allegations about Shtylla’s comments and assault were

unsubstantiated. Award at 12–16.

        Collaku moved to vacate the arbitrator’s decision in state court asserting a state cause of

action. See Verified Pet’n ¶ 5. Temco removed the case to federal court. Dkt. 1. When Collaku

moved to remand, Temco argued that vacatur of an arbitration award issued pursuant to a CBA is

properly asserted as a federal cause of action under Section 301 of the LMRA. Resp’t’s Opp. to

Pet’r’s Mot. to Remand (Dkt. 14) at 1. This Court agreed and ordered Collaku to amend her




1
        Collaku voluntarily withdrew a third claim of national origin discrimination. Award at 1–2.


                                                  Page 2 of 7
petition to plead a claim under the LMRA. See Opinion & Order (Dkt. 16) at 15 (denying

Petitioner’s motion to remand).

       The Court now considers the merits of Petitioner’s Section 301 claim that the arbitrator

failed to properly execute her authority under the CBA by failing to rule on Collaku’s claim of

gender discrimination.

                                           DISCUSSION

       Subject to few exceptions, “a court’s review of an arbitration award is severely limited so

as not to frustrate the twin goals of arbitration, namely, settling disputes efficiently and avoiding

long and expensive litigation.” United Bhd. of Carpenters and Joiners of Am. v. Tappan Zee

Constructors, LLC, 804 F.3d 270, 274–75 (2d Cir. 2015) (quotation omitted). Courts cannot

vacate arbitration awards for factual or legal error as long as the arbitrator is “even arguably

construing or applying the contract within the scope of [her] authority”; in other words, the

award only faces the possibility of vacatur when the arbitrator “strays from interpretation and

application of the agreement [to] dispense [her] own brand of industrial justice.” Major League

Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509–10 (2001) (per curiam) (quotation

omitted).

       An arbitration award must be confirmed “even if it contains factual errors or erroneous

interpretations of contract provisions.” Tappan Zee Constructors, 804 F.3d at 274 (quotation

omitted). Review is limited to “whether the arbitrator acted within the scope of [her] authority as

defined by the collective bargaining agreement.” Nat’l Football League Mgmt. Council v. Nat’l

Football League Players Ass’n, 820 F.3d 527, 536 (2d Cir. 2016). Unless there is a valid

statutory basis to vacate, modify, or correct the award, courts “must grant” a petition to confirm

the award. D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting 9 U.S.C. §



                                             Page 3 of 7
9). The “party moving to vacate an arbitration award has the burden of proof, and the showing

required to avoid confirmation is very high.” Id.

         Despite this high bar, courts may vacate an arbitration award, as pertinent here, when an

arbitrator has “exceeded [her] powers, or so imperfectly executed them that a mutual, final, and

definite award upon the subject matter submitted was not made.” Tully Constr. Co./A.J. Pegno

Constr. Co., J.V. v. Canam Steel Corp., No. 13-CV-3037, 2015 WL 906128, at *5 (S.D.N.Y.

Mar. 2, 2015) (quoting 9 U.S.C. § 10(a)(4)); see also United Paperworkers Int’l Union, AFL-

CIO v. Misco, Inc., 484 U.S. 29, 40 n.9 (1987) (“[F]ederal courts have often looked to the

[Federal Arbitration Act] for guidance in labor arbitration cases, especially in the wake of the

holding that § 301 of the [LMRA] . . . empowers the federal courts to fashion rules of federal

common law to govern [employee contract disputes].”). 2

    I.       The Arbitrator Ruled on Petitioner’s Discrimination Claim

         Collaku argues that the award should be vacated under 9 U.S.C. § 10(a)(4) because the

arbitrator did not analyze and render a final decision on Collaku’s gender discrimination claim.

Pet’r’s Br. at 5. Collaku argues that the arbitrator ruled only on her retaliation claim as it relates

to her termination. Id. at 6–7. In support, Collaku points to two sentences in the award: a

sentence in the award’s concluding section that “[t]he Employer did not violate the NYCHRL by

terminating the [Petitioner],” Award at 16 (emphasis added); see Pet’r’s Br. at 7; and a sentence

in an earlier section that Collaku “has failed to establish she was terminated in violation of the


2
          Although Collaku mentions that it is a ground for vacatur if the arbitrator manifestly disregards the law, the
Court does not find that ground applicable to this case. See Pet’r’s Br. at 5. Proving manifest disregard requires a
showing that the governing law on the issue was “well defined, explicit, and clearly applicable,” and that the
arbitrator “appreciate[d] the existence” of that law, but “decide[d] to ignore or pay no attention to it.” Westerbeke
Corp. v. Daihatsu Motor Co., Ltd., 304 F.3d 200, 209 (2d Cir. 2002) (quotation omitted). Here, the arbitrator did
not reach the question of how to apply the law because she determined that Collaku’s testimony was not credible
and thus no discriminatory behavior occurred. See Award at 14 (“While [Petitioner] asserts even one incident of
sexually harassing behavior can subject an employer to liability, in this case, I find no such behavior occurred.”).


                                                     Page 4 of 7
NYCHRL based upon either her gender or in retaliation for opposing discriminatory conduct.” 3

Award at 11 (emphasis added); see Pet’r’s Br. at 7–8.

        The phrasing of these two sentences does not mean that the arbitrator failed to reach a

final decision on Collaku’s claim of pre-termination discrimination, and the award’s unclear

language is not a basis to vacate it. An arbitration award should be confirmed if there is a

“barely colorable justification for the outcome reached.” Banco de Seguros del Estado v. Mutual

Marine Office, Inc., 344 F.3d 255, 260 (2d Cir. 2003) (quotation omitted). Even where the

“precise rationale” for the decision is “difficult [] to discern,” an award should not be vacated if

any “plausible reading” of the substance supports the arbitrator’s conclusions. Duferco Int’l

Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 391–92 (2d Cir. 2003). To warrant

vacatur, the award must “cross[] the line from confus[ing] to inexplicabl[e].” Hardy v. Walsh

Manning Sec., L.L.C., 341 F.3d 126, 132 (2d Cir. 2003). In isolation the two sentences might

suggest that the arbitrator did not address Collaku’s claim that she was discriminated against

because of her gender prior to being terminated, but the rest of the award shows the opposite.

        Although the award is confusing at times, it addresses the pre-termination discrimination

claim at several points. See Award at 11–16. The mere fact that the arbitrator omitted specific

mention of the pre-termination discrimination claim in her concluding sentence dismissing all

claims does not render this award inexplicable. During the arbitration, Collaku pressed two

theories in support of her gender discrimination claim: that Shtylla harassed her based on her

gender, Pet’r’s Br. at 9–11; and that her supervisor took her complaints less seriously than those




3
         Because Collaku also asserted in arbitration that she suffered gender discrimination as a result of her
termination—in addition to pre-termination gender discrimination—it is not entirely clear what part of her gender
discrimination claim Collaku argues the arbitrator ignored. In any event, this sentence in the award, on which
Collaku relies, explicitly disposes of any gender discrimination claim related to her termination.


                                                   Page 5 of 7
made by a male coworker and punished her more harshly for the same conduct. Id. at 11–12.

The arbitrator addressed both theories throughout the award.

       As to Collaku’s first theory, the arbitrator acknowledged Collaku’s argument, accepted

her position on the governing law, but then rejected her factual allegations. The arbitrator first

echoed Petitioner’s legal argument, stating that “even one incident of sexually harassing

behavior can subject an employer to liability.” Award at 14; see Pet’r’s Br. at 10. The arbitrator

then found that “neither [co-worker] Donika nor team member Kat who testified corroborated

[Collaku’s] assertions” about Shtylla’s crude mistreatment of her. Award at 11–12. And with

respect to the fight, the arbitrator found that the most persuasive evidence established that

Petitioner “hurled the first insult” in what amounted to a mere “heated argument.” Id. at 15. The

arbitrator based this conclusion on testimony from another co-worker, whom the arbitrator

believed to be the most credible witness to the incident. Id. at 14–15. The arbitrator thus

concluded that “no [sexually harassing] behavior occurred.” Id. at 14.

       The arbitrator likewise discussed legal and factual conclusions pertinent to Collaku’s

second theory of discrimination. The arbitrator summarized Collaku’s position that her

“numerous attempts to complain were met with silence,” while just one complaint from Shtylla

prompted an investigation. Id. at 8. Based on the evidence and credibility of the witnesses, the

arbitrator found Collaku’s position to be meritless. Id. at 12. For example, the arbitrator found

unpersuasive Collaku’s claim that she was unable to report her allegations against Shtylla to her

supervisor—“the credible record evidence established [Petitioner] spoke with [the supervisor] at

least once per week by phone on Friday evening to deal with payroll.” Id. The arbitrator also




                                             Page 6 of 7
did not credit the factual underpinnings of Collaku’s claim that Temco treated her worse than

male employees who had been in fights. Id. at 16. 4

         Petitioner offers no reason or authority why the “mutual, final, and definite” award of an

arbitrator is limited to the explicit pronunciations of the award’s concluding section. 9 U.S.C. §

10(a)(4). It is, of course, settled law that the arbitrator’s “award” encompasses the entire written

decision. See Tappan Zee Constructors, 804 F.3d at 273 (“Arbitrator Pierson issued his short-

form award in a four-page decision titled ‘AWARD’”). In this case, the arbitrator addressed

Collaku’s pre-termination discrimination claim in the body of the award and did not credit any of

Collaku’s relevant testimony. Failing to reference the claim in the award’s concluding section

does not mean the arbitrator ignored it, and certainly does not render the award “inexplicabl[e].”

Hardy, 341 F.3d at 132.

                                                 CONCLUSION

         For the foregoing reasons, the petition to vacate is DENIED and the cross-petition to

confirm is GRANTED. The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
                                                                     ________________________
Date: November 26, 2019                                                 VALERIE CAPRONI
      New York, New York                                              United States District Judge




4
         Regardless of the ultimate accuracy of the arbitrator’s credibility determinations, “[t]his Court does not
have the authority to revisit credibility determinations made by the arbitrator.” St. Barnabas Hosp. v. 1199SEIU
United Healthcare Workers E., No. 16-CV-4117, 2016 WL 4146143, at *3 (S.D.N.Y. Aug. 2, 2016).


                                                     Page 7 of 7
